Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021, that includes a response to the Final Office Action mailed May 5, 2021, has been entered. Claims 1, 3, 17, 25, and 28 have been amended; claims 6, 14 and 16 have been canceled; and claim 30 has been newly added. Claims 2, 10-13, 15, 21, 22, 25-27, and 29 have been withdrawn. Claims 1, 3-5, 7-9, 17-20, 23, 24, 28, and 30 are under examination in the application.
Withdrawal of Prior Claim Rejections - 35 USC § 112(a)
Applicant’s argument that support for the limitation that “said TTS is capable of delivering said lavender oil…over a period of at least 2 hours and up to 48 hours” is found in original claims 14 and 16 of the Application-as-filed is found persuasive. Therefore, the 35 USC 112(a) rejection presented in the Final Office Action mailed May 5, 2021 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)

However, Applicant is advised that claim 3, as now amended, is in improper format. The formal chemical name should first be introduced, followed by the acronym in parentheses.
Claim Objections
Claim 3 is objected to for improper format. The claim first recites the acronym “PVP” followed by the formal chemical name in parentheses, i.e. “(Polyvinylpyrrolidone)”, which is capitalized. However, Applicant should properly present the formal chemical name first, followed by the acronym is parentheses, and the term “polyvinylpyrrolidone” should not be capitalized.
Appropriate correction is required.
Claims 1 and 28 have been satisfactorily amended. Therefore, the objection to these claims presented in the Final Office Action mailed May 5, 2021 are hereby withdrawn.
Specification
The disclosure is objected to for the following reason:
1. Applicant’s original specification never disclosed the term “polyvinylpyrrolidone”, but rather only disclosed the acronym “PVP”. It is noted that Applicant is now attempting to add the term “polyvinylpyrrolidone” into the specification. Since “PVP” is a common and well-understood acronym, this is being permitted. However, Applicant is advised to first recite the formal chemical name followed by the acronym in parentheses, not the other way around as has been done.   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-9, 17-20, 23, 24, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (WIPO International Application Pub. No. WO 00/56290), in view of Miranda et al. (U.S. Patent No. 6,974,588) and Appleton (Natural Medicine Journal. 2012; 4(2): 1-12).
Applicant Claims
Applicant’s elected subject matter is directed to a transdermal therapeutic system (TTS) comprising a backing layer consisting of polyethylene terephthalate; an active “depot” containing 150-300 mg lavender oil (i.e. active), paper (i.e. fibrous support material), and at least one excipient (e.g. polymethylacrylate); a matrix/pressure-sensitive adhesive material comprising a cationic copolymer based on dimethylaminoethyl methacrylate and neutral methacrylic esters (e.g. EUDRAGIT E 100) which is in contact with the active depot; and a detachable protective layer; wherein the active depot has an area of 15-25 cm2, the active ingredient is “within a preparation” having a viscosity of 10-100 dPa-s, and the TTS is capable of delivering said lavender oil over a period of 2-48 hours.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Klein et al. disclose a transdermal therapeutic system (TTS) comprising a backing layer that is impermeable to active; an active “depot” containing nicotine (i.e. volatile liquid active), paper, and EUDRAGIT E100 (i.e. a polymethacrylate); a matrix/pressure-sensitive adhesive material comprising DURO-TAK 387-2516 and/or EUDRAGIT E 100 which is in contact with the active depot; and a detachable protective layer (i.e. foil).
Miranda et al. disclose that a transdermal patch (TTS) for administering a volatile liquid drug, such as nicotine, via a matrix/pressure-sensitive adhesive material comprising e.g. DURO-TAK 387-2516 and/or other acrylic polymers which is in contact 2 to deliver drug to the skin at a therapeutically effective rate, and the patch may be applied to the skin preferably for about 1-3 days (abstract; Col. 1, lines 8-9; Col. 2, lines 1-16; Col. 3, lines 12-14, 41-42, 61-62; Col. 4, lines 20-22, 39-43; Col. 6, lines 28-30, 43-44).
Appleton discloses that lavender oil is a volatile liquid drug that at a dose of e.g. 80 mg/day effectively treats e.g. anxiety with an efficacy comparable or superior to benzodiazepines, kava, and other standard anxiolytic agents, with significantly fewer side effects and no risk for development of addiction.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Klein et al. do not explicitly disclose that the backing layer consists of polyethylene terephthalate, and that the active depot contains 150-300 mg lavender oil and has a surface area of 15-25 cm2. These deficiencies are cured by the teachings of Miranda et al. and Appleton.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Klein et al., Miranda et al., and Appleton, outlined supra, to devise Applicant's claimed TTS.
Klein et al. disclose a transdermal therapeutic system (TTS) comprising a backing layer that is impermeable to active; an active “depot” containing nicotine (i.e. volatile liquid active), paper (i.e. “filter paper”), and EUDRAGIT E100; a matrix/pressure-et al. disclose that a transdermal patch for a volatile liquid active, such as nicotine, comprises a backing layer made of e.g. polyethylene terephthalate, which is a material well known in the art for making a backing layer, that the active layer has a surface area of e.g. 23 cm2 to deliver drug to the skin via the matrix at a therapeutically effective rate, and that the patch may be applied to the skin preferably for about 1-3 days; one of ordinary skill in the art would be motivated to employ polyethylene terephthalate as the backing layer material, and an active depot with a surface area of e.g. 23 cm2 for an appropriate rate of active flux into the skin, with the reasonable expectation that the resulting transdermal therapeutic system will successfully deliver a volatile liquid active to the skin at the appropriate rate of flux. 
Nicotine is a volatile liquid active well known in the art as an anxiolytic agent (i.e. treats anxiety). Nicotine, however, can have serious side effects and can be addictive. Since Appleton discloses that lavender oil is a volatile liquid drug that at a dose of e.g. 80 mg/day effectively treats e.g. anxiety with an efficacy comparable or superior to other standard anxiolytic agents, but with significantly fewer side effects and no risk for development of addiction; and since Miranda et al. disclose that a transdermal patch for a volatile liquid active, such as nicotine, may be applied to the skin preferably for about 1-3 days to deliver drug to the skin via the matrix at a therapeutically effective rate; one of ordinary skill in the art would be motivated to modify the Klein et al. transdermal therapeutic system by replacing lavender oil for nicotine as the active ingredient in the 
Finally, with respect to the limitation of claim 23, Applicant effectively defines “the active ingredient is within a preparation having a viscosity ranging from 10 to 100 dPa-s” as meaning that the active ingredient is combined with suitable solvents or excipients, and that the particularly suitable solvent/excipient is preferably e.g. polymethacrylate (see paragraph 0036). This is precisely what Klein et al. do, i.e. they combine the active with EUDRAGIT E100, i.e. which is a polymethacrylate, to form the active “preparation” (see page 5, lines 12-13). Hence, in following the teachings of the prior art as put forth in the rejection to arrive at the instantly claimed TTS, 80-240 mg of lavender oil would thus be combined with polymethacrylate, and would have a viscosity in the range of 10-100 dPa-s, despite the cited prior art not expressly disclosing this property. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
August 5, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that while “Klein is mainly directed to TTSs incorporating paper depots” and “notes that paper’s tensile strength can exceed that of steel” and “indicates an improved absorption capacity for paper relative to fabric”, that “Klein…does not teach or suggest that lavender oil or its purified components can be delivered via a TTS” and “suggests that active ingredient loadings of about 20 mg/patch would be suitable for his depot-containing TTSs, based upon his cited active ingredients”; that “Miranda fails to teach drugs for treating anxiety”, “fails to teach an active ingredient…in a liquid state”, and “fails to teach a TTS configured to deliver the amounts of the drug as claimed by the present invention”, that Miranda’s teaching that “using 23 cm2 patch for delivering 21 mg of nicotine in 24 hours” cannot properly be combined with the teachings of Klein because “Klein’s TTS will not function satisfactorily for its intended purpose”; and that “Appleton teaches oral delivery of 80 mg per day of lavender oil” and thus “fails to teach controlled transdermal delivery of lavender oil”. 
The Examiner, however, would like to point out the following:
1. Neither Klein, Miranda, nor Appleton has been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Rather, the prior art rejection is under 35 USC 103, over the combination of the cited prior art, and what the cited prior art expressly discloses and reasonably suggests to one of ordinary skill in the art, who is not an automaton but rather is one of ordinary creativity. Klein, the cited primary reference, discloses a TTS with a paper depot containing a volatile liquid active agent, e.g. nicotine, and discloses all aspects of the presently claimed invention, including the 2. Miranda is relied on for the surface area of 15-25 cm2. Appleton is relied on for the teachings of lavender oil and the dose amount. Moreover, it is further noted that independent claim 1 is not limited to any requisite amount of lavender oil at all. Only claims 17, 18, and 30 are limited to a minimal amount of 150 mg lavender oil. 
2. As Applicant has asserted throughout the prosecution of this application, the heart of their invention is the incorporation of so-called “elevated” quantities of a liquid active, in this case lavender oil, within a reasonably sized TTS comprising an active “depot” comprising a fibrous support material, e.g. paper. However, Klein, the cited primary reference, teaches precisely what Applicant contends is their patentable breakthrough. Specifically, Klein teaches the incorporation of a liquid active within a TTS comprising an active “depot” comprising a fibrous support material, e.g. paper. 
3. In stark contrast to Applicant’s assertion, Klein is not limited to “modest quantities” of liquid active. Klein certainly never establishes an upper limit for either the size or the liquid-active holding capacity for their TTS. Moreover, Klein is not limited to any particular liquid active, i.e. Klein states that their TTS is “suitable for all active substances which can be administered transdermally” (Klein, Page 4). In stark contrast to Applicant’s assertion, the 20 mg/patch is merely the desired dose of nicotine that Klein has chosen to load, not the maximum liquid holding capacity of their paper depot. A key teaching of Klein is that “paper has the advantage that it has a high absorption capacity for liquid” and, further, “the tensile strength of paper can even exceed that of ordinary construction steel” (Klein, page 2). Indeed, if there was any conclusion to be 
4. Applicant’s cited Pastore reference is not among the cited prior art in the 35 USC 103 rejection of record. Moreover, Pastore does not mention the Klein reference, and does not incorporate the key Klein teaching that paper can hold a tremendous amount of liquid active. Applicant’s arguments that their claimed TTS is patentable because Pastore “shows that there are several standard TTS types” that do not include paper depots, and that Miranda discloses that “pressure sensitive adhesives other than silicones are not suitable for formulating liquid drugs” are moot and unconvincing in view of Klein, the cited primary reference, that does expressly disclose a TTS with a paper depot and that is shown to be very suitable for formulating liquid drugs even without silicone. As noted, Klein expressly teaches that the paper depot “has a high absorption capacity for liquid” and, further, “the tensile strength of paper can even exceed that of ordinary construction steel”. Applicant cannot simply throw out Klein, the cited primary reference, and try to replace it with Pastore or with Miranda.
5. Hence, Klein teaches that liquid active ingredients, in particular volatile liquid anxiolytic drugs, can be delivered, even in quite elevated quantities, via TTSs incorporating paper in the active depot, together with a matrix that controls the delivery of the active ingredient. Although the volatile liquid active that Klein exemplifies is nicotine while the instant claims employ lavender oil, lavender oil is merely a volatile 
6. The purpose of Klein’s TTS is the controlled topical delivery of a volatile liquid active, e.g. nicotine. Klein is not limited to the area of the active depot or to the period of controlled delivery of the active. The purpose of Miranda’s TTS is the controlled topical delivery of a volatile liquid active, e.g. nicotine, preferably for about 1-3 days, and this is accomplished in part by an active layer with an area of e.g. 23 cm2 to deliver drug to the skin at the desired therapeutic rate. Klein is being modified in view of Miranda to arrive at an active depot having an area of e.g. 23 cm2 to deliver drug to the skin at the desired rate over the desired period. This modification will not render Klein inoperable for its intended purpose at all, and Applicant has not provided even a shred of hard evidence in support of such an assertion. 
7. Miranda is merely a secondary reference cited for disclosing that a TTS comprising a depot of volatile liquid anxiolytic drug, e.g. nicotine (i.e. Klein discloses a TTS comprising a depot of volatile liquid anxiolytic drug, e.g. nicotine) advantageously has i) polyethylene terephthalate as an impermeable backing layer material (Klein already provides a backing layer that is impermeable to active), and ii) an active (depot) 2 to deliver drug to the skin at a therapeutically effective rate (Klein already provides for an active depot with an area intended to deliver drug to the skin at a therapeutically effective rate), and that iii) the patch may be applied to the skin preferably for about 1-3 days. Hence, the prior art rejection is thus based on starting with Klein, which is a TTS that already has an active depot containing paper for holding liquid active, and a suitable matrix/pressure sensitive adhesive that works just fine, and modifying Klein by employing polyethylene terephthalate as an impermeable backing layer material, an active (depot) layer with an area of e.g. 23 cm2 to deliver drug to the skin at a therapeutically effective rate, and a TTS configured to deliver sufficient drug for about 1-3 days.
8. Appleton discloses that lavender oil is a volatile liquid drug that at a dose of e.g. 80 mg/day effectively treats e.g. anxiety, and Miranda discloses that a transdermal patch for a volatile liquid active that treats anxiety (i.e. such as nicotine), may be applied to the skin preferably for about 1-3 days to deliver drug to the skin via a matrix at a therapeutically effective rate. No doubt then one of ordinary skill in the art would clearly be motivated to make a TSS containing enough lavender oil for e.g. 1-3 days treatment of anxiety, i.e. minimum 80-240 mg lavender oil, as explained in further detail in the rejection of record. A TTS with a depot containing 80-240 mg to deliver an effective amount of drug for 1-3 days is not patentably distinct from a TTS with a depot containing 150-300 mg to deliver an effective amount of drug for up to 2 days. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID BROWE/Primary Examiner, Art Unit 1617